273 S.W.3d 587 (2009)
STATE of Missouri, Plaintiff/Respondent,
v.
Clarence WITHERBEE, Defendant/Appellant.
No. ED 91187.
Missouri Court of Appeals, Eastern District, Division Three.
January 20, 2009.
Chris Koster, Shaun J. Mackelprang, Jefferson City, MO, for Plaintiff/Respondent.
S. Kristina Starke, Saint Louis, MO, for Defendant/Appellant.
Before ROBERT G. DOWD, JR., P.J., CLIFFORD H. AHRENS, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Clarence Witherbee appeals from the trial court's judgment entered upon a jury *588 verdict convicting him of first-degree child molestation and sexual misconduct involving a child. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not plainly err, and no manifest injustice nor miscarriage of justice occurred, in allowing the State to admit into evidence a recording of the victim's statement to a forensic interviewer. Rule 30.20[1]; State v. Brethold, 149 S.W.3d 906, 909 (Mo.App. E.D.2004). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).
NOTES
[1]  All rule references are to Mo. R.Crim. P.2006, unless otherwise indicated.